DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims have indefinite language and are a literal translation into English from a foreign document with grammatical and idiomatic errors.  In claim 1, line 2 “characterized in that”.  Claim 2, line 3 and lines 15 and 16 “where is vertically below” no horizontal or vertical frame of reference is set forth in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,5 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tobias (828,150).  Tobias discloses a threading tool (Fig. 1) comprising a first holding part (A1) and a second holding part (A2) each having two threading holes (Fig. 2) for receiving two positioning bolts (C) that are screwed to bring the first and second holding parts (A1,A2) into an abutting position (fastened together; page 1, col. 1, lines 41-42) when the bolts (C) are tightened to bring abutting faces of the holding parts into contact (Fig. 2).  Tobias discloses a first half screw hole (B3) and an opposite, matching second half screw hole (B4) protrudingly formed on the abutting faces of the holding parts (A1,A2) so that the first and second half screw holes (B3,B4) form a screw hole (Fig. 2).  Regarding claim 2, Tobias discloses that the holding parts (A1,A2) which abut together (Fig. 1) have chambers (rectangular cutouts; Figs. 1 and 2) therein for embedding first and second screw thread parts (B1,B2) which are configured with the first and second half screw hole structure (B3,B4), each of the first and second screw thread parts (B1,B2) and first and second screw hole structure abutting to form the screw hole (Fig. 2).  Tobias discloses a first fixing hole (for set screw D; Fig. 1) and a second fixing hole (for set screw D1; Fig. 1) which each are located vertically below die screw thread part structure (B8,B10) and are actuated transversely to the bolts (C) to attach the screw thread parts (B1,B2) to the holding parts (A1,A2).  Regarding claim 3, Tobias discloses that the screw thread parts (B1,B2) are rectangular to match with the first and second chamber (Figs. 1 and 2) in the holding parts (A1,A2).  Regarding claim 5, a diameter of the half screw holes (B3,B4) are oppositely arranged on the abutting parts of the holding parts (A1,A2) to match with a diameter of a stock being threaded (page 1, col. 1, lines 10-13).  Regarding claim 6, the holding parts (A1,A2) are polygonal shaped (Figs. 1 and 2).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tobias in view of Case (2010/0313627).  Tobias does not disclose that the bolts extend through one holding part and are bottomed in an internally threaded nut hole in the other abutting holding part.  Case teaches abutting holding parts (103,105) which are screwed together using bolts (159) whose heads are countersunk (Fig. 2) into the respective holding part and internally threaded into a nut hole (153,551) in the opposite abutting holding part.  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to bottom the bolt of Tobias in an internally threaded nut hole as taught by Case in order to keep a distal end of the bolt from protruding from a back side of the holding part.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tobias in view of Roeder (1,404,546).  Tobias does not disclose that the holding parts have a convex and concave shape.  Roeder teaches that holding parts (1,2) have a plurality of convex and concave parts (9,10,13).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to modify a shape of the holding parts of Tobias to have a curved shape as taught by Roeder in order to be changeable to accommodate different size and shape screw threading dies.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD T TOLAN/Primary Examiner, Art Unit 3725